Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 is a multiple dependent claim, and depends on another multiple dependent claim, namely Claim 28.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-37 are rejected under 35 U.S.C. 103 as being unpatentable over Faure, et al., FR 3,037,085 A1, in view of Carr, et al., US 2002/0166248 A1.
As per Claim 18, Faure teaches a method for operating a measurement system having a tacheometer mounted on a trolley movable on a railroad track undergoing work (page 10, lines 2-9), a target mounted on a railroad works machine (page 10, lines 10-13), a set of data on a theoretical line of the railroad track, and a set of data on positions of noteworthy topographic singularities (page 7, lines 4-10), the method comprising: 
moving the trolley on the railroad track in a working direction from a starting position to an arrival position in proximity to a topographic singularity of arrival indexed in the set of data on positions of noteworthy topographic singularities (page 9, lines 1-5); 
immobilizing the trolley relative to the railroad track in the arrival position (page 7, lines 28-32); and 
with the trolley being immobilized at the arrival position, sighting the topographic singularity of arrival using the tacheometer and measuring at least a distance (page 24, lines 13-14), an azimuth angle and an elevation angle characteristic of a relative positioning of the tacheometer relative to the topographic singularity of arrival (page 24, lines 22-26). 
Faure does not expressly teach: with the railroad works machine having been brought into the starting position, sighting the target using the tacheometer and measuring at least a distance, an azimuth angle and an elevation angle characteristic of a relative positioning of the tacheometer relative to the target; calculating coordinates of the arrival position of the trolley in a floating reference frame, as a function of the measurements performed in the sighting of the topographic singularity of arrival and in the sighting of the target, of additional data relating to the starting position, and of data on positioning of the topographic singularity of arrival read from the set of data on positions of noteworthy topographic singularities, and of data relating to the theoretical line of the track read from the set of data on the theoretical line of the track, and subsequently storing coordinates of the arrival position of the trolley in the floating reference frame.  Carr teaches: 
with the railroad works machine having been brought into the starting position (¶ 20; origin 16 of Figure 2), sighting the target using the tacheometer and measuring at least a distance, an azimuth angle and an elevation angle characteristic of a relative positioning of the tacheometer relative to the target (¶¶ 60, 66); 
calculating coordinates of the arrival position of the trolley in a floating reference frame, as a function of the measurements performed in the sighting of the topographic singularity of arrival and in the sighting of the target, of additional data relating to the starting position (¶¶ 25, 66), and of data on positioning of the topographic singularity of arrival read from the set of data on positions of noteworthy topographic singularities, and of data relating to the theoretical line of the track read from the set of data on the theoretical line of the track (¶¶ 21, 25), and subsequently storing coordinates of the arrival position of the trolley in the floating reference frame (¶¶ 28-29; for future use).  
It would have been obvious to a person of skill in the art, at the time of the invention, to combine the tachometer measurement system of Faure with the data collection system of Carr, in order to determine appropriate speed profiles that a railway vehicle can use on particular sections of track.
As per Claim 19, Faure teaches that the step of immobilizing the trolley relative to the railroad track includes a vertical setting of a reference axis of the tacheometer (page 8, lines 23-25; after a vertical measurement).
As per Claim 20, Faure teaches that the set of data on the theoretical line of the track contains data analytically defining a theoretical geometry of the track (page 5, lines 28-31).
As per Claim 21, Faure teaches that the theoretical geometry of the track is defined as a succession of segments being straight and circular arc segments (page 4, lines 3-13).
As per Claim 22, Faure teaches that the set of data on positions of the noteworthy topographic singularities contains data on relative positioning of the noteworthy topographic singularities relative to the theoretical geometry of the track, including a curvilinear abscissa measured along the theoretical line of the track (page 4, lines 13-18), a distance measured at right angles to the theoretical line of the track, and a height relative to the theoretical line of the track (page 13, lines 1-13; as shown in Figure 1).
As per Claim 23, Faure teaches: 
prior to moving the trolley from the starting position to the arrival position, immobilizing the trolley relative to the railroad track in the starting position (page 7, lines 27-32); 
with the trolley being immobilized in the starting position, using the tacheometer to perform a sighting of a starting topographic singularity indexed in the set of data on positions of noteworthy topographic singularities, and measuring at least a distance, and an elevation angle characteristic of the relative positioning of the tacheometer relative to the starting topographic singularity (page 8, lines 16-28); 
wherein the additional data relating to the starting position comprises the measurements performed in the sighting of the starting topographic singularity (page 8, lines 30-33; page 9, lines 1-5).
As per Claim 24, Faure does not expressly teach that the trolley in the starting position has coordinates that are known and stored in the floating reference frame, which constitute the additional data relating to the starting position.  Carr teaches that the trolley in the starting position has coordinates that are known and stored in the floating reference frame, which constitute the additional data relating to the starting position (¶¶ 26-27; relative to an origin).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 25, Faure does not expressly teach that the position of the railroad works machine is known before the railroad works machine is brought into the starting position, and bringing the railroad works machine into the starting position by working and by calculating its trajectory by interpolation.  Carr teaches that the position of the railroad works machine is known before the railroad works machine is brought into the starting position, and bringing the railroad works machine into the starting position by working and by calculating its trajectory by interpolation (¶¶ 21-26).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 26, Faure teaches that the noteworthy topographic singularities comprise track equipment, including overhead contact line posts (pages 5, lines 18-27; e.g., a machine base). 
As per Claim 27, Faure teaches a method of guiding a railroad works machine, the method comprising: providing a measurement system with a tacheometer mounted on a trolley movable on a railroad track undergoing work (page 10, lines 2-9), a target fixed to the railroad works machine (page 10, lines 10-13), a set of data on a theoretical line of the railroad track (page 7, lines 4-10), and a set of data on positions of noteworthy topographic singularities (page 2, lines 25-29).  Faure does not expressly teach guiding the railroad works machine with a plurality of iterations, each iteration implementing the method according to claim 18, and subsequently, with the trolley immobilized in the arrival position, guiding the railroad works machine with the guidance system.  Carr teaches guiding the railroad works machine with a plurality of iterations, each iteration implementing the method according to claim 18 (¶¶ 26-27; from “sequential measurements”), and subsequently, with the trolley immobilized in the arrival position, guiding the railroad works machine with the guidance system (¶¶ 60-62).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 28, Faure does not expressly teach conducting an initial iteration with a method according to claim 23 for setting the measurement system, followed, while the trolley remains immobilized in the arrival position, by guiding the railroad works machine with the guidance system.  Carr teaches conducting an initial iteration with a method according to claim 23 for setting the measurement system (¶¶ 26-27; based on “sequential measurements”), followed, while the trolley remains immobilized in the arrival position, by guiding the railroad works machine with the guidance system (¶¶ 60-62).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 29, Faure does not expressly teach following the initial iteration by iterations each comprising a process for setting the measurement system according to claim 24, followed, while the trolley remains immobilized in the arrival position, by guiding the railroad works machine with the guidance system.  Carr teaches following the initial iteration by iterations each comprising a process for setting the measurement system according to claim 24 (¶¶ 26-27; “sequential measurements”), followed, while the trolley remains immobilized in the arrival position, by guiding the railroad works machine with the guidance system (¶¶ 60-62).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 30, Faure does not expressly teach that guiding the railroad works machine with the guidance system by performing the following steps: with the tacheometer, performing successive sightings of the target when the railroad works machine advances while working on the railroad track in the working direction from the starting position to the trolley, and, on each successive sighting, measuring at least a distance, an azimuth angle, and an elevation angle characteristic of a relative positioning of the target relative to the tacheometer; calculating current coordinates of a current position of the target in the floating reference frame in dependence on the measurements and the coordinates of the arrival position; and piloting the positioning of the railroad works machine in dependence on the current coordinates of the current position of the target.  Carr teaches that guiding the railroad works machine with the guidance system by performing the following steps: 
with the tacheometer, performing successive sightings of the target when the railroad works machine advances while working on the railroad track in the working direction from the starting position to the trolley (¶ 66), and, on each successive sighting, measuring at least a distance, an azimuth angle, and an elevation angle characteristic of a relative positioning of the target relative to the tacheometer (¶ 60); 
calculating current coordinates of a current position of the target in the floating reference frame in dependence on the measurements and the coordinates of the arrival position (¶ 25, 65-66); and 
piloting the positioning of the railroad works machine in dependence on the current coordinates of the current position of the target (¶¶ 26-27).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 31, Faure does not expressly teach stopping the guidance of the railroad works machine by the guidance system when, during the guiding of the railroad works machine, the railroad works machine which is advancing on the railroad track in the working direction reaches a predetermined position relative to the tacheometer, and subsequently reiterating with the iterative procedure.  Carr teaches stopping the guidance of the railroad works machine by the guidance system when, during the guiding of the railroad works machine, the railroad works machine which is advancing on the railroad track in the working direction reaches a predetermined position relative to the tacheometer (¶¶ 30, 66; between “end points” along the track), and subsequently reiterating with the iterative procedure (¶¶ 26-27).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 32, Faure teaches that the measuring steps include a bidirectional wireless transmission of data between the tacheometer and an onboard computer of the railroad works machine (page 9, lines 32-33 and page 10, lines 1-6).
As per Claim 33, Faure teaches a system for guiding a railroad works machine on a railroad track undergoing works, the railroad works machine having a forward portion (page 3, lines 13-20), the guidance system comprising: 
a trolley capable of rolling on the railroad track undergoing works in front of the railroad works machine (page 2, lines 25-31), the trolley including an immobilizing mechanism configured to immobilize the trolley relative to the railroad track undergoing works (page 7, lines 28-32); 
a reflecting target to be mounted to the forward portion of the railroad car (page 10, lines 2-9); and
a tacheometer, supported by said trolley and configured to measure at least an azimuth angle, an elevation angle, and a distance between the tacheometer and said target (page 10, lines 2-9 and lines 17-25). 
Faure does not expressly teach a control device for performing the method according to claim 18 or the guidance method according to claim 26, the control device comprising: a set of data on positions of noteworthy topographic singularities along the railroad track; a set of data on a theoretical line of the railroad track; and computation means communicating with the tacheometer and having access to the set of data on the positions of noteworthy topographic singularities, and to the set of data on a theoretical line of the railroad track.  Carr teaches a control device for performing the method according to claim 18 or the guidance method according to claim 26, the control device comprising: 
a set of data on positions of noteworthy topographic singularities along the railroad track (¶ 4; “[v]ertical and lateral acceleration data”); 
a set of data on a theoretical line of the railroad track (¶ “space curve data”); and 
computation means communicating with the tacheometer and having access to the set of data on the positions of noteworthy topographic singularities, and to the set of data on a theoretical line of the railroad track (¶¶ 65-66).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 34, Faure teaches that the set of data on the theoretical line of the track contains data analytically defining the theoretical geometry of the track (page 5, lines 28-31).
As per Claim 35, Faure teaches that the theoretical geometry of the track is defined as a succession of segments being straight and circular arc segments (page 4, lines 3-13).
As per Claim 36, Faure teaches that the set of data on the positions of noteworthy topographic singularities contains data on relative positioning of the noteworthy topographic singularities relative to the theoretical geometry of the track (page 10, lines 6-9).
As per Claim 37, Faure teaches that the data on relative positioning of the noteworthy topographic singularities relative to the theoretical geometry of the track include a curvilinear abscissa measured along the theoretical line of the track (page 4, lines 13-18), a distance measured at right angles to the theoretical line of the track, and a height relative to the theoretical line of the track (page 13, lines 1-13; as shown in Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661